Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-02470-PAB-KLM

   DR. BRADLEY BARNETT,

         Plaintiff,

   v.

   SUREFIRE MEDICAL, INC.,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

         This matter is before the Court on Surefire’s Motion to Exclude Opinions of

   Plaintiff’s Expert Dr. Robert H. Wagoner Pursuant to Federal Rule of Evidence 702

   [Docket No. 114] and plaintiff’s Motion to Exclude Testimony of Defendant’s Expert, Dr.

   Ziad A. Ali [Docket No. 115]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND

         This case involves a patented design for an anti-reflux catheter.1 While plaintiff

   Dr. Bradley Barnett was a medical student at Johns Hopkins University in

   2007, he worked on an invention called the “Fusion Drug Delivery System” (“FDDS”).

   Docket No. 88 at 2. One of his mentors and supervisors at Johns Hopkins, Dr. Aravind

   Arepally, co-founded defendant Surefire Medical, Inc. (“Surefire”) in 2009.

   Id. at 1-3. On August 6, 2013, the U.S. Patent and Trademark Office issued U.S.


         1
          The Court states only those facts necessary to resolve the instant motions. A
   more detailed background can be found in the Court’s order on the summary judgment
   motions. See Docket No. 88.
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 2 of 28




   Patent No. 8,500,775 (the “’775 Patent”) to Suref ire based on its application. Docket

   No. 1 at 12, ¶ 30; Docket No 1-3 at 2. The ’775 Patent describes a “protection device

   and method against embolization agent reflux” and lists Dr. Arepally, James Chomas,

   Leonard Pinchuk, and John Martin as inventors. Docket No. 1-3 at 2. Surefire

   subsequently obtained U.S. Patent Nos. 8,696,698, 8,696,699, 9,295,540, 9,089,341,

   and 9,089,668 (with the ’775 patent, the “Surefire patents”) for its anti-reflux device.

   Docket No. 1 at 12, ¶¶ 30-31. 2

          On October 16, 2017, Dr. Barnett filed this lawsuit. Docket No. 1. The complaint

   brings six claims for correction of inventorship pursuant to 35 U.S.C. § 256 against

   Surefire, seeking to add Dr. Barnett as a named inventor on the Surefire patents. Id. at

   20-29, ¶¶ 56-106. 3 Dr. Barnett contends that the Surefire patents contain “the same

   basic design that Barnett developed with Arepally’s knowledge.” Id. at 2. Dr. Barnett

   demanded a jury trial “on all issues so triable.” Id. at 30.

          Surefire moved for summary judgment on the correction of inventorship claims,

   arguing that Dr. Barnett could not establish that he collaborated w ith any of the named

   inventors on the Surefire patents. Docket No. 59 at 11-18. In response, Dr. Barnett

   argued, inter alia, that the expert report of Dr. Robert Wagoner provided circumstantial

   evidence of collaboration. Docket No. 66 at 16. The Court denied Surefire’s motion on

   September 30, 2019, agreeing with Dr. Barnett that Dr. Wagoner’s report was “sufficient


          2
           Broadly speaking, an “anti-reflux catheter” is used to deliver drugs and/or other
   agents to specific places in the body while preventing “reflux” of those agents to parts
   of the body that are not targeted. See generally Docket No. 1 at 5-7, ¶¶ 11-18.
          3
           The complaint originally brought a claim for unjust enrichment against Dr.
   Arepally, which the Court dismissed. See Docket No. 50.

                                                 2
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 3 of 28




   corroborative evidence to establish a genuine issue of material fact as to collaboration”

   when taken together with (1) Dr. Barnett’s deposition testimony that he communicated

   the FDDS to Dr. Arepally and (2) evidence that Dr. Barnett and Dr. Arepally had an

   open line of communication at the time Dr. Barnett developed the FDDS. Docket No.

   88 at 10-11. However, the Court granted Surefire summary judgment on the issue of

   damages, concluding that a correction-of-inventorship claim does not support an award

   of damages without some underlying claim that would enable a plaintiff to recover

   damages.4 Id. at 14.

          Following the Court’s summary judgment order, Surefire moved to strike

   Dr. Barnett’s jury demand, arguing that, if damages are off the table, there is no right to

   a jury trial on a correction-of-inventorship claim. Docket No. 90. In response, Dr.

   Barnett moved for the use of an advisory jury pursuant to Fed. R. Civ. P. 39(c)(1).

   Docket No. 97. Surefire also moved for the Court to reconsider its order denying

   summary judgment, arguing that the Court committed clear error in the order. Docket

   No. 94. On September 28, 2020, the Court entered an order granting Surefire’s motion

   to strike plaintiff’s jury demand, denying Surefire’s motion for reconsideration, and

   denying plaintiff’s motion for a trial before an advisory jury. Docket No. 134.

          On April 27, 2020, plaintiff and defendant both filed motions to exclude opinions

   of the other party’s expert. Docket Nos. 114, 115. Defendant has filed a motion to

   exclude opinions of plaintiff’s expert, Dr. Wagoner. Docket No. 114. Plaintiff has

   moved to exclude testimony of defendant’s expert, Dr. Ziad A. Ali. Docket No. 115.


          4
          The Court also denied Dr. Barnett’s partial motion for summary judgment.
   Docket No. 88 at 15-17.

                                                3
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 4 of 28




   Both parties responded to the other’s motion to exclude, Docket Nos. 118, 119, and

   filed replies to the responses. Docket Nos. 124, 125.

    II. LEGAL STANDARD

          Rule 702 of the Federal Rules of Evidence provides that:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if:
          (a) the expert's scientific, technical, or other specialized knowledge will
          help the trier of fact to understand the evidence or to determine a fact in
          issue; (b) the testimony is based on sufficient facts or data; (c) the
          testimony is the product of reliable principles and methods; and (d) the
          expert has reliably applied the principles and methods to the facts of the
          case.

   Fed. R. Evid. 702. As the rule makes clear, while required, it is not sufficient that an

   expert be qualified based upon knowledge, skill, experience, training, or education to

   give opinions in a particular subject area. Rather, the Court m ust “perform[] a two-step

   analysis.” 103 Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006).

   After determining whether the expert is qualified, the proffered opinions must be

   assessed for reliability. See id.; Fed. R. Evid. 702 (requiring that the testimony be

   “based on sufficient facts or data,” be the “product of reliable principles and methods,”

   and reflect a reliable application of “the principles and methods to the facts of the

   case”).

          Rule 702 imposes on the district court a “gatekeeper function to ‘ensure that any

   and all scientific testimony or evidence admitted is not only relevant, but reliable.’”

   United States v. Gabaldon, 389 F.3d 1090, 1098 (10th Cir. 2004) (quoting Daubert v.

   Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). To perform that function, the

   Court must “assess the reasoning and methodology underlying the expert’s opinion,


                                                 4
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 5 of 28




   and determine whether it is both scientifically valid and applicable to a particular set of

   facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir. 2003) (citing Daubert,

   509 U.S. at 592-93). Where an expert witness relies on experience, the expert “‘must

   explain how that experience leads to the conclusion reached, why that experience is a

   sufficient basis for the opinion, and how that experience is reliably applied to the facts.’”

   United States v. Medina-Copete, 757 F.3d 1092, 1104 (10th Cir. 2014) (quoting Fed. R.

   Evid. 702, advisory committee notes). When examining an expert’s method, however,

   the inquiry should not be aimed at the “exhaustive search for cosmic understanding but

   for the particularized resolution of legal disputes.” Daubert, 509 U.S. at 597. It is the

   specific relationship between an expert’s method, the proffered conclusions, and the

   particular factual circumstances of the dispute that renders testimony both reliable and

   relevant.

          In addition to the witness having appropriate qualifications and methods, the

   proponent of the witness’s opinions must demonstrate that the process by which the

   witness derived his or her opinions is reliable. United States v. Crabbe, 556 F. Supp.

   2d 1217, 1220 (D. Colo. 2008). “[T]he trial judge must have considerable leeway in

   deciding in a particular case how to go about determining whether particular expert

   testimony is reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

   Ultimately, the test requires that the expert “employs in the courtroom the same level of

   intellectual rigor that characterizes the practice of an expert in the relevant field.” Id.

          While the proponent of the challenged testimony has the burden of establishing

   admissibility, the proffer is tested against the standard of reliability, not correctness, see



                                                 5
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 6 of 28




   Allstate Sweeping, LLC v. City & Cnty. of Denver, No. 10-cv-00290-WJM-MJW, 2011

   WL 2173997, at *3 (D. Colo. June 2, 2011); the proponent need only prove that “the

   witness has sufficient expertise to choose and apply a methodology, that the

   methodology applied was reliable, that sufficient facts and data as required by the

   methodology were used and that the methodology was otherwise reliably applied.”

   Crabbe, 556 F. Supp. 2d at 1221.

          Assuming the standard for reliability is met, the Court must also ensure that the

   proffered testimony will assist the trier of fact. See Kumho Tire, 526 U.S. at 156; United

   States v. Rodriguez-Felix, 450 F.3d 1117, 1122-23 (10th Cir. 2006). “Relevant expert

   testimony must logically advance[] a material aspect of the case and be sufficiently tied

   to the facts of the case that it will aid the jury in resolving a factual dispute.” United

   States v. Garcia, 635 F.3d 472, 476 (10th Cir. 2011) (internal quotation marks and

   citations omitted). In assessing whether expert testimony will assist the trier of fact, the

   Court should also consider “whether the testimony ‘is within the juror’s common

   knowledge and experience,’ and ‘whether it will usurp the juror’s role of evaluating a

   witness’s credibility.’” Id. at 476-77 (quoting Rodriguez-Felix, 450 F.3d at 1123).

          Because this case will be tried to the Court, “the usual concerns regarding

   unreliable expert testimony reaching a jury obviously do not arise.” Atty. Gen. of Okla.

   v. Tyson Foods, Inc., 565 F.3d 769, 779 (10th Cir. 2009). “[A] judge conducting a

   bench trial maintains greater leeway in admitting questionable evidence, weighing its

   persuasive value upon presentation.” Id. at 780; see Whitehouse Hotel Ltd. P’ship v.

   Comm’r of Internal Revenue, 615 F.3d 321, 330 (5th Cir. 2010) (“[T]he importance of



                                                  6
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 7 of 28




   the trial court’s gatekeeper role is significantly diminished in bench trials . . . because,

   there being no jury, there is no risk of tainting the trial by exposing a jury to unreliable

   evidence.”); see also In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 613

   (8th Cir. 2011) (“[T]here is less need for the gatekeeper to keep the gate when the

   gatekeeper is keeping the gate only for himself.”) (quotation marks, citation, and

   alteration omitted).

   III. ANALYSIS

          A. Dr. Wagoner

           Plaintiff intends to call Dr. Wagoner to testify in plaintiff’s case-in-chief regarding

    whether Surefire’s patents are based on Dr. Barnett’s conception and the scope of the

    prior art. Docket No. 108 at 24. Plaintiff also intends to call Dr. Wagoner in plaintiff’s

    rebuttal case to rebut Surefire’s assertions regarding the prior art. Id.

           Defendant argues that Dr. Wagoner’s opinions should be excluded based on

    the following: (1) Dr. Wagoner is not an expert in stents and related percutaneous

    medical device technology and should therefore not be permitted to testify about them;

    (2) Dr. Wagoner’s opinion that Dr. Barnett should be listed as a joint inv entor of the

    ’775 patent is based on an incorrect legal standard; (3) Dr. Wagoner’s conclusions

    regarding the ’775 patent do not apply to any of Surefire’s other patents; (4) Dr.

    Wagoner’s opinion comparing Dr. Barnett’s conception to prior art is unsupported and

    irrelevant; (5) Dr. Wagoner was not identified as a rebuttal expert during discovery and

    did not provide rebuttal opinions in his report; and (6) Dr. W agoner’s opinion that a

    person of ordinary skill in the art (“POSITA”) would understand Dr. Barnett’s invention



                                                 7
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 8 of 28




    to operate as “dynamically moveable” is unsupported by the relevant literature. Docket

    No. 114 at 15.

                    1. Dr. Wagoner’s Qualifications 5

              Defendant argues that Dr. Wagoner lacks the relevant scientific, technical, or

    other specialized knowledge regarding stents and related percutaneous medical

    device technology and is therefore not qualified to testify as an expert in this case. Id.

    at 5. Specifically, defendant argues that Dr. Wagoner’s expertise is in metallurgical

    and mechanical engineering and Dr. Wagoner has never designed a stent or other

    percutaneous device, taught a class on the design of such devices, or inserted or seen

    an insertion of such device into the body. Id. at 4.

              Plaintiff argues that Dr. Wagoner is qualified because Dr. Wagoner (1) obtained

    a B.S., M.S., and Ph.D. in metallurgical engineering; (2) has 38 years worth of

    experience, including “knowledge related to the mechanical and operative properties of

    devices including stents and other percutaneously introduced or minimally invasive

    medical devices constructed of various materials and knowledge related to the material

    and mechanical properties of a wide range of materials”; (3) has, since the mid-1990s,

    performed work that includes testing, consulting, and being an expert witness related

    to medical stents and percutaneous devices; (4) has performed expert-witness work in

    stent-related patent infringement cases since 2001; (5) has reviewed “hundreds of


          5
           As referred to in this motion, a percutaneous medical device is a medical
   device that is implanted through the skin. Docket No. 114 at 3 n.2. A stent is a short
   narrow medical or plastic tube, often in the form of a mesh that is inserted in to the
   lumen of an anatomical vessel (such as an artery or bile duct) especially to keep a
   previously blocked passageway open, and could be an example of a percutaneous
   device. Id. (citations and quotations omitted).

                                                  8
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 9 of 28




    prior art references” in the field of stents and percutaneous medical devices; and (6)

    has “read widely” over the past four to five decades as part of his work on

    percutaneously administered devices. Docket No. 118 at 4.

           Pursuant to Rule 702, a witness may provide expert testimony only if that

    witness is qualified “as an expert by knowledge, skill, experience, training, or

    education.” Fed. R. Evid. 702; see also United States v. Dysart, 705 F.2d 1247, 1252

    (10th Cir. 1983).

           The Court finds that Dr. Wagoner is sufficiently qualified to testify regarding

    stents and percutaneous medical devices. While Dr. Wagoner’s primary expertise is

    metallurgical and mechanical engineering, he also has experience with stents and

    percutaneous medical device technology. Docket No. 114-2 at 15. Dr. W agoner has

    authored publications on the mechanical behavior of materials and, starting in 2001,

    has testified as an expert in stent-related patent infringement cases. Docket No. 118-3

    at 5-6, ¶ 12. Dr. Wagoner has given depositions or testified as an expert witness 21

    times since 1995, and approximately a third of those cases were related to stents and

    percutaneous medical devices. Docket No. 118-3 at 129-134; Docket No. 114-1 at 4-

    5; Docket No. 114-2 at 21. Such testimony included self-expanding and balloon-

    expandable stents made from a variety of materials, including alloys exhibiting elastic,

    plastic, and shape-memory behavior. Docket No. 118-3 at 5-6, ¶ 12.

           The Court finds that his experience is sufficient to qualify him as an expert in the

    field of stents and percutaneous devices. Insofar as defendant’s motion seeks to

    exclude Dr. Wagoner because he is not an expert in stents and related percutaneous

    medical device technology, Docket No. 114 at 3, the motion is denied.

                                                9
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 10 of 28




                  2. Testimony that Dr. Barnett Should be Listed as a Joint Inventor of
                  the ’775 Patent

            Defendant argues that Dr. Wagoner’s testimony that Dr. Barnett should be listed

    as a joint inventor of the ’775 patent is “legally erroneous” because Dr. Wagoner has

    not relied on any evidence of collaboration, which is required for joint inventorship. Id.

    at 5. “A joint inventor must contribute to the invention’s conception” and there must be

    “some quantum of collaboration.” CODA Dev. S.R.O. v. Goodyear Tire & Rubber Co.,

    916 F.3d 1350, 1358 (Fed. Cir. 2019) (citations and q uotations omitted). Defendant

    claims that Dr. Wagoner’s opinion does not rely on any evidence of collaboration

    between Dr. Barnett and a named inventor. Docket No. 114 at 6.

            Plaintiff responds by claiming that Dr. Wagoner considered Dr. Barnett’s “final

    inventorship contentions,” within which Dr. Barnett’s work with Dr. Arepally was

    outlined, which is sufficient evidence of an “open line of communication.” Docket No.

    118 at 5. Plaintiff says that such communications are further corroborated by emails

    between Dr. Barnett and Dr. Arepally while Dr. Barnett was developing his designs.

    See Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1359 (Fed. Cir. 2004); Docket No.

    118 at 5. Plaintiff then argues that Dr. Wagoner examined the ’775 patent, compared

    it to Dr. Barnett’s disclosures and, based on the similarities, concluded that the major

    part of the inventive leap was conceived by Dr. Barnett years earlier. Docket No. 118

    at 6.

            The Court first addresses whether Dr. Wagoner considered evidence of

    collaboration in reaching his opinion on joint inventorship. Dr. Wagoner states in his




                                               10
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 11 of 28




    declaration6 that he defines the “Barnett invention” by a drawing in Dr. Barnett’s lab

    notebook and the report of invention7 (“ROI”). Docket No. 114-1 at 8, ¶ 24. Plaintiff

    does not argue that these two documents contain any evidence of collaboration.8 See

    Docket No. 118 at 5-6. Therefore, these documents do not show that Dr. Wagoner

    relied on any evidence of collaboration for his joint inventorship opinion.

               Plaintiff’s argument that Dr. Wagoner reviewed Dr. Barnett’s final inventorship

    contentions, which evidences an open line of communication, Docket No. 118 at 5, is

    insufficient to show that Dr. Wagoner considered collaboration in reaching his joint

    inventorship opinion. Dr. Wagoner’s declaration references this document and states,

    “I note that the attorneys for Barnett have prepared 6 charts (Plaintiff’s Final

    Inventorship Contentions: Exhibits 1-6) corresponding to 6 of these patents with



           6
           Dr. Wagoner prepared a 33 page declaration that serves as his expert report.
    Docket No. 114-1.
           7
             The ROI is a form that Dr. Barnett submitted to Johns Hopkins’ Office of
    Technology Transfer. Docket No. 1-1. The form is “to be completed and submitted . . .
    by anyone who believes they have developed a new invention.” Id. at 1. Dr. Wagoner
    states that Dr. Barnett’s ROI describes a new design for an infusion catheter. Docket
    No. 114-1 at 10, ¶ 29.
           8
             Plaintiff argues that, because Dr. Wagoner concluded that the named inventors
    on the ’775 patent were “well-aware of the Barnett invention,” this shows that Dr.
    Wagoner considered circumstantial evidence of collaboration. Docket No. 118 at 6.
    However, in the portion of Dr. Wagoner’s declaration plaintiff cites, Dr. Wagoner
    discusses how his three observations indicated to him that the named inventors were
    aware of the Barnett invention. Docket No. 114-1 at 31, ¶ 73. T he three observations
    were (1) “the striking overall similarity of the Barnett and Surefire Inventions,” (2) “the
    close appearance of the figures presented,” and (3) “the remarkable level of detail (I
    might say minutiae) related to well-known, routine design choices presented in the
    specification of the ‘775 Patent.” Id. at 27, ¶ 68. None of these observations indicate
    that Dr. Wagoner considered collaboration, circumstantial or otherwise, between Dr.
    Barnett and a named inventor.

                                                  11
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 12 of 28




    associated claims and have identified the corresponding disclosures by Barnett. I

    have reviewed these briefly and have noted no disagreement with the

    characterizations provided therein.” Docket No. 114-1 at 24, ¶ 64. Dr. W agoner does

    not discuss any collaboration between Dr. Barnett and Dr. Arepally when coming to his

    conclusion that Dr. Barnett is a joint inventor. See id. at 27-33, ¶¶ 68-80 (comparing

    Barnett invention to Surefire patents and stating that “[i]n view of the foregoing, it is my

    opinion that the major part of the novel content and inventive leap represented in the

    ‘775 Patent was in fact invented years earlier by Barnett as disclosed in the Barnett

    Lab Note and Barnett ROI.”). Further, the fact that emails between Dr. Barnett and Dr.

    Arepally exist does not bear on Dr. Wagoner’s joint inventorship opinion because

    plaintiff does not assert that Dr. Wagoner reviewed these emails or considered them in

    coming to his conclusion on joint inventorship. See Docket No. 118 at 5. Indeed,

    plaintiff admits that Dr. Wagoner determined that the major part of the inventive leap in

    the Surefire patents was invented by Dr. Barnett based on the similarities between the

    ’775 patent and Dr. Barnett’s lab notebook and ROI. Id. at 6 (“Based on similarities

    between Dr. Barnett’s disclosures and the Surefire Patents, Dr. Wagoner concluded

    that ‘the major part of the novel content and inventive leap [in the Surefire Patents]

    was in fact invented years earlier by Barnett.’”).

           Because there must be “some quantum of collaboration” for joint inventorship,

    CODA Dev. S.R.O., 916 F.3d at 1358, and Dr. W agoner did not base his opinion on

    any evidence of collaboration, Dr. Wagoner may not testify on the ultimate issue of




                                                12
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 13 of 28




    joint inventorship.9 The Court grants this portion of defendant’s motion and will

    exclude any opinion from Dr. Wagoner that Dr. Barnett should be listed as a joint

    inventor.10

                    3. Testimony Regarding Surefire Patents Besides the ’775 Patent

              Surefire argues that Dr. Wagoner’s conclusion that his analysis applies equally

    to nine other Surefire patents should be excluded. Docket No. 114 at 8. Surefire

    argues that Dr. Wagoner’s inventorship opinion regarding these patents should be

    excluded for the same reasons as his opinion on the ’775 patent and because Dr.

    Wagoner fails to substantiate why his conclusions would apply to nine other Surefire

    patents, four of which are not at issue in this case. Id; Docket No. 124 at 6 n.3.

              Plaintiff argues that Dr. Wagoner compared the inventions described in the

    Surefire patents to Dr. Barnett’s inventions. Docket No. 118 at 6. Inventorship

    analysis requires, first, the construction of each disputed claim to determine the

    subject matter encompassed, and second, a comparison of the alleged contributions of

    each asserted co-inventor with the subject matter of the correctly construed claim.


          9
              In defendant’s reply brief, defendant argues that Dr. Wagoner may not offer an
    opinion that Dr. Barnett was a joint inventor because it is a legal conclusion. Docket
    No. 124 at 4. Defendant does not make this argument in its opening brief and an
    argument raised for the first time in a reply brief is waived. See M.D. Mark, Inc. v.
    Kerr–McGee Corp., 565 F.3d 753, 768 n.7 (10th Cir. 2009) (“[T]he general rule in this
    circuit is that a party waives issues and arguments raised for the first time in a reply
    brief.”). Moreover, the Court agrees, for other reasons, with defendant that Dr.
    Wagoner cannot offer an opinion on joint inventorship, rendering this argument moot.
          10
             The Court notes that there are two elements of joint inventorship – conception
    and collaboration. CODA Dev. S.R.O., 916 F.3d at 1358. The Court excludes Dr.
    Wagoner’s opinion on joint inventorship because he did not consider any evidence of
    collaboration in coming to this conclusion. However, this does not prevent Dr. Wagoner
    from testifying as to conception.

                                                 13
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 14 of 28




    Gemstar-TV Guide Int’l, Inc. v. Int’l Trade Comm’n, 383 F.3d 1352, 1381-82 (Fed. Cir.

    2004) (citing Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460-61 (Fed. Cir.

    1998)). Plaintiff argues that Dr. Wagoner completed this two step process and

    concluded that all of the patents “are based on the same design and principles of

    operation.” Docket No. 118 at 7. Further, plaintif f states that Dr. Wagoner reviewed

    and agreed with six charts prepared by plaintiff’s counsel (“Plaintiff’s Final Inventorship

    Contentions”). Id.

           The Court agrees with defendant: plaintiff has neither shown what the

    similarities between the patents are, nor why these similarities render Dr. Wagoner’s

    analysis applicable to each of the nine other patents. Plaintiff fails to identify anything

    more than conclusory statements by Dr. Wagoner that the other patents are similar

    and thus his analysis applies to them as well. See Docket No. 118 at 6-7. Moreover,

    plaintiff has not identified any reliable methodology that Dr. Wagoner followed to come

    to his determination that his analysis applies equally to the nine other patents. A

    “striking overall similarity,” Docket No. 118 at 7, is insufficient to show that Dr.

    Wagoner used reliable methodology to compare Dr. Barnett’s invention to the “subject

    matter of the correctly construed claim.” See Gemstar-TV Guide Int’l., 383 F.3d at

    1382. Plaintiff’s contention that Dr. Wagoner’s decision to apply his analysis to all of

    the Surefire patents is corroborated by the fact Dr. Barnett’s contribution is “clearly

    present” in the Surefire patents, Docket No. 118 at 6, is similarly unavailing because it

    does not provide evidence of Dr. Wagoner’s methodology. Finally, there is no

    relevance to Dr. Wagoner offering opinions about four patents not involved in this

    litigation. Therefore, the Court will exclude Dr. Wagoner’s testimony on patents other

                                                 14
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 15 of 28




    than the ’775 patent.

                  4. Testimony Comparing Dr. Barnett’s Conception to Prior Art

           Plaintiff intends to offer Dr. Wagoner’s opinion in plaintiff’s case-in-chief

    regarding the scope and content of the prior art. Docket No. 114 at 10. Plaintiff also

    intends to call Dr. Wagoner as a rebuttal expert to Surefire’s assertions regarding the

    prior art. Id. Surefire objects to this testimony based on lack of foundation and

    because plaintiff never identified Dr. Wagoner as a rebuttal expert during discovery.

    Id. at 10-11. Additionally, Surefire argues that Dr. Wagoner should not be able to

    present an opinion on the “well-known, routine” design choices in the ’775 patent

    because that would require a consideration of prior art and Dr. Wagoner is not

    providing an opinion on the validity of the Surefire patents. Id. Plaintiff counters that

    defendant’s argument addresses neither methodology nor relevance, and is thus

    improper for a Daubert motion. Docket No. 118 at 8. Plaintiff also argues that Dr.

    Wagoner conducted an extensive analysis of the prior art, Surefire had adequate

    opportunity to cross-examine Dr. Wagoner, and Surefire put forward rebuttal expert

    testimony on prior art, indicating that it agrees that Dr. Wagoner presented direct

    testimony on the issue of prior art. Id.   In his declaration, Dr. Wagoner states that he

    “did not perform a search or detailed analysis of the prior art with respect to the validity

    of the Barnett infusion catheter . . . . Nonetheless, based on m y knowledge of the

    literature of the percutaneous medical device field and on my review of the ’775 Patent

    prosecution history, and particularly on the Notice of Allowance, I believe that the

    Barnett invention represents a new concept, an inventive leap.” Docket No. 114-1 at



                                                15
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 16 of 28




    15, ¶ 44. Plaintiff argues that Dr. Wagoner’s review of the ’775 patent prosecution

    history, his knowledge of the literature, and his review of prior art references

    throughout his career is sufficient to show that his testimony is reliable. Docket No.

    118 at 8.

           “When an expert’s testimony is based on knowledge and experience, the

    proponent need only show that the testimony has a reliable basis in the relevant

    discipline” and that the opinion “fit[s] the facts of the case.” Two Moms and a Toy, LLC

    v. Int’l Playthings, LLC, No. 10-cv-02271-PAB-BNB, 2012 WL 5249459, at *5 (D. Colo.

    Oct. 24, 2012) (citing Kumho, 526 U.S. at 149-50)). “Experts . . . who rely ‘primarily on

    experience’ must explain ‘how that experience leads to the conclusion reached, why

    that experience is a sufficient basis for the opinion, and how that experience is reliably

    applied to the facts.’” Id. (quoting Fed. R. Evid. 702 advisory committee's note to 2000

    amendment). Dr. Wagoner does not do so. W hile he explains his experience, see

    Docket No. 114-1 at 3-5 , ¶¶ 4-13, Dr. W agoner does not connect this experience in a

    meaningful way to his opinion on prior art, stating only that his opinions are “based on

    [his] knowledge of the literature” and “review[ of] hundreds of prior art

    references . . . appearing in the public domain over the past 50 to 60 years.” See, e.g.,

    id. at 5, ¶ 13; 15, ¶ 44. He does not explain how his experience leads to his

    conclusions or how he applied his experience to the facts of this case. See generally

    id.

           Dr. Wagoner does discuss the prior art that the Patent Examiner distinguished

    during the ’775 patent prosecution. Id. at 26, ¶¶ 66-67. Surefire argues that this is



                                                16
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 17 of 28




    insufficient because it pertains to the novelty of the ’775 patent, not the novelty of Dr.

    Barnett’s device. Docket No 124 at 8. The Court disagrees. Dr. Wagoner concluded

    that the novel features of the ’775 patent were an integrated filter-valve and a

    frustoconical configuration of the filter-valve, Docket No. 114-1 at 26, ¶ 67, and plaintif f

    claims that the frustoconical valve is one of his contributions to the ’775 patent.

    Docket No. 115 at 8. Therefore, the Court finds that Dr. Wagoner has demonstrated a

    sufficient foundation to testify on the prior art he identifies in his report – the

    Lambrecht, Streeter, Allen, and Lu patents – but that his testimony regarding any other

    prior art will be excluded.

           Surefire argues that Dr. Wagoner should not be permitted to testify on the “well-

    known, routine design choices” of the ’775 patent because that opinion necessarily

    considers prior art and is irrelevant. Docket No. 114 at 10-11. However, there is no

    indication that Dr. Wagoner based this opinion on prior art references as opposed to

    his knowledge generally. Defendant cites no cases supporting the proposition that an

    opinion that design choices are well know or routine necessarily requires consideration

    of prior art. See id. Similarly, the fact that Dr. Wagoner does not provide an opinion

    on the validity of the Surefire patents does not mean that his testimony regarding

    design choices is irrelevant. Dr. Wagoner’s declaration states that he was surprised by

    the “remarkable level of detail (I might say minutiae) related to well-known, routine

    design choices presented in the specification of the ‘775 Patent.” Docket No. 114-1 at

    27, ¶ 68. This testimony is relevant despite the fact that Dr. Wagoner does not offer

    an opinion on validity. Therefore, the Court denies this portion of defendant’s motion.

           Surefire’s final argument regarding prior art is that Dr. Wagoner was never

                                                  17
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 18 of 28




    identified as a rebuttal expert by plaintiff during discovery. Docket No. 114 at 11.

    Additionally, because “whether or not Barnett’s contribution was disclosed in the prior

    art is a portion of Barnett’s claim, not an affirmative defense,” Docket No. 88 at 16,

    defendant claims that Dr. Wagoner was required to put forth any opinions on prior art

    in his declaration. Plaintiff responds that Dr. Wagoner’s declaration contains opinions

    on prior art, and that Surefire could not have put forth a rebuttal expert on prior art if

    Dr. Wagoner was not providing direct testimony on the issue. Docket No. 118 at 8.

            Because the Court has concluded that Dr. W agoner’s declaration contained an

    affirmative evaluation of the Lambrecht, Streeter, Allen, and Lu patents, Dr. Wagoner

    would be permitted to give rebuttal testimony on this prior art. However, Surefire’s

    expert, Dr. Ali, intends to give testimony regarding two different patents – Eversull and

    Courtney. Docket No 115-2 at 14-15, ¶¶ 47-48. Given that Dr. Ali’s declaration does

    not discuss the prior art Dr. Wagoner is permitted to give testimony on, Dr. Wagoner

    will not be permitted to give rebuttal testimony regarding prior art.11


           11
               Defendant also argues that Dr. Wagoner was not disclosed as an rebuttal
    expert and so should be barred from testifying as one. Docket No. 114 at 11. Under
    Rule 37(c)(1), a party who fails to identify a witness as required by Rule 26(a) may not
    use the witness at trial unless the failure was substantially justified or harmless. Fed. R.
    Civ. P. 37(c)(1). This rule applies to rebuttal expert testimony that was not disclosed in
    compliance with Rule 26(a). Cook v. Rockwell Int’l Corp., 233 F.R.D. 598, 600 (D.
    Colo. 2005). In determining whether the failure to disclose is harmless, the Court
    considers “(1) the prejudice or surprise to the party against whom the testimony is
    offered; (2) the ability of the party to cure the prejudice; (3) the extent to which
    introducing such testimony would disrupt the trial; and (4) the moving party's bad faith
    or willfulness.” Woodworker's Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985,
    993 (10th Cir. 1999). Plaintiff has not argued that the failure to disclose Dr. Wagoner
    as a rebuttal expert was substantially justified. See Docket No. 118 at 8. Plaintiff
    provides no explanation for his failure to follow the magistrate judge’s orders and the
    Court find that the error was not harmless. Therefore, Dr. Wagoner is prevented from
    giving rebuttal testimony for this reason as well.

                                                 18
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 19 of 28




           Plaintiff’s claim to the contrary – that Surefire could not put forth rebuttal

    testimony on prior art if Dr. Wagoner was not providing affirmative evidence on the

    issue, Docket No. 118 at 8 – is unpersuasive. Surefire maintains that plaintiff’s alleged

    contribution to the ’775 patent was publicly available prior art, Docket No. 124 at 7,

    which Dr. Ali necessarily had to consider, despite Dr. W agoner’s lack of testimony on

    the issue, in order to determine that Dr. Barnett was not a joint inventor. Docket No.

    124 at 8; Docket No. 115-2 at 13, ¶ 41. T he Court agrees that, because the issue of

    prior art is relevant to the joint inventorship issue, Dr. Ali’s consideration of prior art is

    not impermissible rebuttal testimony despite Dr. Wagoner’s lack of testimony on the

    subject.

                  5. Testimony that as Person of Ordinary Skill in the Art Would
                  Understand the Barnett Invention to be Dynamically Moveable

           Surefire argues that Dr. Wagoner should not be permitted to present testimony

    that a POSITA would understand the Barnett invention to be “dynamically moveable,”

    meaning that the valve can be manipulated to an open, closed, or intermediate

    position. Docket No. 114 at 11-12. Surefire argues the Dr. Wagoner lacks a sufficient

    basis to so opine, given that Dr. Wagoner did not review any relevant evidence before

    coming to this conclusion. Id. at 12.

           Dr. Wagoner based his opinion regarding dynamic movability on a drawing in

    Dr. Barnett’s lab notebook and the ROI. Docket No. 114-1 at 8, ¶ 24. Suref ire argues

    that these two documents are insufficient evidence for Dr. Wagoner’s opinion that the

    Barnett invention is dynamically moveable because Dr. Wagoner does not support his

    opinion with medical literature, dictionaries, or other evidence. Docket No. 114 at 12.


                                                  19
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 20 of 28




    Surefire argues that Dr. Wagoner’s two analogies – to a “Chinese handcuff toy” and an

    umbrella – are lacking in scientific rigor. Id. Further, Surefire claims that Dr. Wagoner

    did not consult the “instructions-for-use” document for WallStents,12 which would have

    indicated that changing the relative position of “the pusher/wire/catheter and the outer

    catheter” should be done a maximum of three times, and Dr. Wagoner stated to the

    contrary that it could be done “as needed.” Id. at 13. Plaintiff responds that Dr.

    Wagoner connected his expertise to Dr. Barnett’s lab notebook drawing and ROI and

    arrived at a conclusion that accords with Daubert. Docket No. 118 at 9. Plaintiff

    argues that Dr. Wagoner used the toy and umbrella analogies as aids to the factfinder

    and did not rely on them in forming his opinion, Dr. Wagoner testified that the Barnett

    invention may only be moved a few times, depending on the procedure, and Dr.

    Barnett used a modified version of the WallStent in a prototype of his invention. Id. at

    10.

           The Court finds that Dr. Wagoner’s opinion regarding dynamic movability lacks

    sufficient foundation and is therefore unreliable. Based on his examination of the ROI

    and Barnett lab notebook, Dr. W agoner determined that a POSITA would be familiar

    with the mechanical operation of the Barnett invention because it was “based on

    simple principles” and because of experience with widely adopted WallStents. Docket

    No. 114-1 at 12, ¶ 37.

           If an expert does not provide sufficient foundation for an opinion the Court may


          12
            Defendant states that a W allStent is “a commercially-available medical device
    comprised of an implantable metallic stent and a delivery system.” Docket No. 114 at
    12 n.5. Dr. Wagoner states that a “WallStent is a wire mesh made of metal.” Docket
    No. 114-1 at 28.

                                               20
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 21 of 28




    exclude that opinion. Cf. Crabbe, 556 F. Supp. 2d at 1231 (“[W ]ithout a description of

    the objective framework . . . applied and the manner in which it was applied, no reliable

    methodology has been articulated and without articulation, the Government has not

    established sufficient foundation for the opinion.”); Sprint Commc’ns Co. L.P. v.

    Vonage Holdings Corp., 2007 WL 2572417, at *2 (D. Kan. Sept. 4, 2007) (“[A]

    conclusory statement devoid of factual or analytical support is insufficient to lay the

    proper foundation for the admission of [expert] testimony.”). Plaintiff does not explain

    how Dr. Wagoner’s conclusion is supported by any literature or expound on Dr.

    Wagoner’s methodology besides stating that Dr. Wagoner evaluated the Barnett lab

    notebook and ROI “in light of his experience.” See Docket No. 118 at 9.

           To the extent Dr. Wagoner relies on his experience to reach his conclusions on

    dynamic movability, Rule 702 requires that he “explain how that experience leads to

    the conclusion reached, why that experience is a sufficient basis for the opinion, and

    how that experience is reliably applied to the facts.” United States v. Fredette, 315

    F.3d 1235, 1240 (10th Cir. 2003) (quoting Fed. R. Evid. 702 advisory committee’s note

    to 2000 amendment). Dr. Wagoner does not explain how his experience is reliably

    applied to the facts. The Court finds that Dr. Wagoner’s opinion regarding dynamic

    movability is not supported by sufficient foundation, and the Court excludes it.

           B. Dr. Ziad Ali

           The party moving to exclude expert testimony must “identify with specificity each

    opinion the moving party seeks to exclude” and “identify the specific ground(s) on

    which each opinion is challenged, e.g., relevancy, sufficiency of facts and data,



                                                21
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 22 of 28




    methodology.” Practice Standards (Civil Cases), Chief Judge Philip A. Brimmer,

    § III.G. The opinions plaintiff seeks to exclude represent the entirety of Dr. Ali’s

    testimony, which can hardly be considered a “specific” objection. See Docket No. 108

    at 25. The Court has already made plaintiff aware of this practice standard. See

    Docket No. 88 at 16 n.11 (“Barnett argues that Ali’s opinions must be stricken as

    unreliable. Docket No. 62 at 18-20. Barnett’s purported Rule 702 m otion is deficient.

    See Practice Standards (Civil Cases), Chief Judge Philip A. Brimmer § III.G.”).

    Nevertheless, the Court will consider the specific arguments plaintiff makes. Plaintiff

    moves to exclude the testimony of Surefire’s expert witness, Dr. Ziad Ali, regarding Dr.

    Barnett’s conception of an anti-reflux catheter, Dr. Barnett’s contribution to the patents-

    in-suit, and the scope and content of the prior art because Dr. Ali bases these opinions

    on flawed methodology that he applies to insufficient facts. Docket No. 115 at 1.

           Surefire intends to call Dr. Ali as a rebuttal witness. Docket No. 119 at 6.

    Rebuttal evidence is evidence that is “intended solely to contradict or rebut evidence

    on the same subject matter identified by another party.” Fed. R. Civ. P. 26(a)(2)(D)(ii).

    “[R]ebuttal reports are by nature responsive and necessitate a showing supporting the

    opposite conclusion of those which the opposing party’s expert arrived at in his report.”

    Brandt v. Honnecke, No. 15-cv-02785-RM-NYW, 2018 WL 4588245, at *1 (D. Colo.

    Sept. 25, 2018) (citing 103 Investors I, 372 F.3d at 1217-18 (expert report proper

    rebuttal where “its main thrust was to rebut” opposing expert’s assertions)).

                  1. Testimony on Dr. Barnett’s Contribution to the Patents-in-Suit

           Plaintiff argues that Dr. Ali employed a flawed methodology when examining Dr.



                                                22
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 23 of 28




    Barnett’s contribution to the patents-in-suit, rendering his opinion unreliable. Docket

    No. 115 at 7. Surefire responds that plaintiff has not show that Dr. Ali should have

    followed plaintiff’s asserted methodology, Dr. Ali focused on the same pieces of

    evidence as Dr. Wagoner – the Barnett lab notebook and ROI, and Dr. Ali relied on his

    expertise in forming his opinions about Dr. Barnett’s device. Docket No. 119 at 7.

           Inventorship analysis requires, first, the construction of each disputed claim to

    determine the subject matter encompassed, and second, a comparison of the alleged

    contributions of each asserted co-inventor with the subject matter of the correctly

    construed claim. Gemstar-TV Guide Int’l., Inc., 383 F.3d at 1381-82 (citing Ethicon,

    Inc., 135 F.3d at 1460-61). “To determine whether [a purported co-inventor] made a

    contribution to the conception of the subject matter of [a] claim [], th[e] court must

    determine what [the purported co-inventor’s] contribution was and then whether that

    contribution’s role appears in the claimed invention.” Ethicon, 135 F.3d at 1461.

    Plaintiff argues that Dr. Ali failed to follow this framework, which renders his testimony

    on Dr. Barnett’s contribution to the patent claims unreliable. Docket No. 115 at 7.

    Specifically, plaintiff argues that Dr. Ali did not review the patent file histories and

    ignored the actual inventions claimed in the Surefire patents. Docket No. 125 at 3-4.

           The Court disagrees with plaintiff’s contention that “Ali completely ignore[d] the

    actual inventions claimed in the Surefire Patents.” Docket No. 115 at 8. Dr. Ali stated

    in his declaration that he reviewed the ’775 patent and his statement that “[e]ach claim

    of the ’775 patent requires ‘a substantially frustoconical valve’ or ‘a substantially

    frustoconical integrated filter-valve’” is followed by a citation to three of the ’775 patent

    claims. Docket No. 115-2 at 7, ¶ 15; 16, ¶ 49. Plaintif f states that, in his deposition,

                                                 23
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 24 of 28




    Dr. Ali could not identify the inventions of the Surefire patents. Docket No. 115 at 8.

    These sections of Dr. Ali’s deposition do not have the weight plaintiff places on them.

    For instance, plaintiff cites Dr. Ali’s deposition at 84:4-15, Docket No. 115 at 8, where

    Dr. Ali stated that he could not say the title of the ’775 patent captured the entirety of

    the ’775 patent invention. Docket No. 115-3 at 43, 84:4-15. However, Dr. Ali’s

    testimony after the portion cited to by plaintiff reveals that Dr. Ali read the ’775 patent

    for the purposes of preparing his report and declined to come to a conclusion on what

    the invention claimed in the ’775 patent is because he is not a patent attorney . Id. at

    43-44, 84:21-25 to 85:1-3.

           Plaintiff argues that Dr. Ali failed to consider Dr. Barnett’s contribution to a

    frustoconical member, which is present in both the ROI and ’775 patent. Docket No.

    115 at 10. Dr. Ali stated that he considered the ’775 patent, Dr. Barnett’s lab note, and

    ROI; each claim of the ’775 patent describes a frustoconical valve or substantially

    frustoconical integrated filter-valve; and Dr. Ali concluded that the device described by

    the Barnett lab note and ROI did not contain a v alve. Docket No. 115-2 at 17-18, ¶ 49.

           The Court concludes that Dr. Ali sufficiently reviewed the relevant facts and data

    (e.g., the ’775 patent, Barnett lab note, and ROI), determ ined what Dr. Barnett’s

    contribution was, and “whether that contribution’s role appears in the claimed

    invention.” Ethicon, 135 F.3d at 1461. Dr. Ali determined what a POSITA would have

    understood the Barnett lab note and ROI to describe and f ound that the device

    disclosed by the Barnett lab note and ROI were publicly available before May 18,

    2007. Docket No. 115-2 at 13-14, ¶¶ 43-45. Plaintif f may disagree with Dr. Ali’s

    conclusions, but plaintiff cannot exclude Dr. Ali’s testimony regarding Dr. Barnett’s

                                                 24
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 25 of 28




    contribution to the Surefire patents for lack of reliable methodology.

                  2. Testimony on Dr. Barnett’s Conception of an “Anti-Reflux
                  Catheter”

           Plaintiff argues that the Court should exclude Dr. Ali’s testimony that Dr. Barnett

    did not contribute to the conception of an anti-reflux catheter. Docket No. 115 at 11.

    Specifically, plaintiff argues that Dr. Ali did not consider the presence of “the

    frustoconical element resulting from Dr. Barnett’s modification of the stent” in either

    examples of prior art Dr. Ali examined, Dr. Ali did not consider whether the elements

    he identified in Dr. Barnett’s contribution were arranged in the same configuration in

    prior art, and Dr. Ali did not consider the novelty of Dr. Barnett’s contribution in

    combination with the remaining elements of the Surefire patents. Id. at 11-12. Plaintiff

    maintains that Dr. Ali’s testimony is based on insufficient facts and a legally incorrect

    premise. Id. at 11. In plaintiff’s motion for summary judgment, plaintiff argued that Dr.

    Ali’s opinions on prior art showed that Dr. Barnett’s invention was not disclosed in the

    prior art. Docket No. 62 at 8-18. The Court rejected plaintiff’s argument because of

    other evidence in Dr. Ali’s deposition that supported Dr. Ali’s conclusion that the prior

    art disclosed each feature of Dr. Barnett’s device. Docket No. 88 at 16.

           Similarly, the Court finds that Dr. Ali based his opinions of Dr. Barnett’s lack of

    conception on sufficient facts or data. Dr. Barnett argues that Dr. Ali did not find the

    frustconical element in either the Courtney or Eversull patents, the two patents he

    considered for prior art. Docket No. 115 at 11-12. Plaintiff cites to a portion of Dr. Ali’s

    deposition where Dr. Ali stated that all the elements of Dr. Barnett’s invention were not

    found in either Eversull or Courtney, standing alone. Docket No. 115-3 at 55-56,


                                                 25
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 26 of 28




    126:22-25, 127: 1-25. Dr. Ali states in his declaration that both Eversull and Courtney

    disclose each feature of Dr. Barnett’s device. Docket No. 115-2 at 14, ¶ 47, 16 ¶ 48.

    When asked in the deposition, “is there a frustoconical member disclosed in Eversull,”

    Dr. Ali responded, “[t]here is.” Docket No. 115-3 at 20, 51: 11-13. In resolv ing

    plaintiff’s motion for summary judgment, the Court found that whether Dr. Ali

    contradicted himself was an issue for the fact-finder. Docket No. 88 at 16. The Court

    reaches the same conclusion here. Plaintiff has identified a possible contradiction in

    Dr. Ali’s deposition testimony; plaintiff has not rebutted Surefire’s showing that Dr. Ali’s

    opinion is based on sufficient facts.

           Plaintiff argues that Dr. Ali applied the incorrect law of joint inventorship. Docket

    No. 115 at 12-13. Dr. Ali relied on the standard that a “contribution of information in

    the prior art cannot give rise to joint inventorship.” Docket No. 115-2 at 8, ¶ 24.

    Surefire argues that this is the correct standard because it is a quotation from Eli Lilly,

    376 F.3d at 1362. Plaintiff states that Eli Lilly is distinguishable because it was

    undisputed that the compound at issue in that case was known in the prior art. Docket

    No. 125 at 5. Plaintiff contends that while a contribution of information in the prior art

    cannot give rise to joint inventorship, devices can. Id. at 6. Surefire also cites Tavory

    v. NTP, Inc., 297 F. App’x 976, 980 (Fed. Cir. 2008) (unpublished), where the court

    stated that “[a]n invention may be novel and non-obvious as a whole and yet be a

    combination of elements that are all individually well-known in the prior art by skilled

    artisans.” See Docket No. 119 at 12.

           “To constitute a joint invention, it is necessary that each of the inventors work on



                                                26
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 27 of 28




    the same subject matter and make some contribution to the inventive thought and to

    the final result.” Vanderbilt Univ. v. ICOS Corp., 601 F.3d 1297, 1302 (Fed. Cir. 2010)

    (quoting Monsanto Co. v. Kamp, 269 F. Supp. 818, 824 (D.D.C. 1967)). “[T]he

    qualitative contribution of each collaborator is the key – each inventor must contribute

    to the joint arrival at a definite and permanent idea of the invention as it will be used in

    practice. The interplay between conception and collaboration requires that each

    co-inventor engage with the other co-inventors to contribute to a joint conception.” Id.

    at 1303 (internal quotations and citations omitted).

           Plaintiff argues that because Dr. Ali did not consider whether Dr. Barnett’s

    invention was “covered by a combination of the asserted prior art in a way that was

    nonobvious to a person of ordinary skill,” Dr. Ali has no basis to conclude that Dr.

    Barnett’s design, when combined with the remaining elements, was known in the prior

    art. Docket No. 115 at 12-13. Plaintiff does not argue that Dr. Ali gives any opinions

    on whether Dr. Barnett’s device, when combined with the remaining elements of the

    Surefire patents, was known in the prior art. Docket No. 115 at 13. However, the fact

    that Dr. Ali does not offer an opinion on whether Dr. Barnett’s invention is prior art in

    combination with the other elements of the Surefire patents is not a reason to exclude

    all of Dr. Ali’s testimony on prior art. Instead, it simply constitutes a limitation on the

    materiality of his testimony on the inventorship issue.

                  3. Testimony Regarding the Scope and Content of Prior Art

           Plaintiff argues that Dr. Ali cannot give testimony regarding the scope and

    content of prior art that is helpful. Docket No. 115 at 13. Plaintiff argues that because



                                                 27
Case 1:17-cv-02470-PAB-KLM Document 146 Filed 03/16/21 USDC Colorado Page 28 of 28




    the Surefire patents are a combination of elements that were individually known in the

    prior art and the combinations that go beyond the prior art are noted by the allowances

    given by the U.S. Patent and Trademark Office, Dr. Ali’s testimony about the scope of

    prior art will not be helpful. Id. at 14. The Court disagrees. The Patent Examiner

    issued a notice of allowability wherein the Examiner gave reasons for an allowance

    and discussed the prior art of the Lambrecht, Streeter, and Allen patents. Docket No.

    115-5 at 5-6. However, Dr. Ali examined the Eversull and Courtney patents. Docket

    No. 115-2 at 14, ¶ 46. W hether Dr. Barnett’s device was disclosed in the Eversull and

    Courtney patents is relevant to Dr. Barnett’s claim for joint inventorship. Therefore, the

    Court finds that Dr. Ali’s opinions regarding the scope of the prior art are relevant and

    potentially helpful.

    IV. CONCLUSION

           For these reasons, it is

           ORDERED that Surefire’s Motion to Exclude Opinions of Plaintiff’s Expert Dr.

    Robert H. Wagoner Pursuant to Federal Rule of Evidence 702 [Docket No. 114] is

    GRANTED IN PART and DENIED IN PART. It is further

           ORDERED that plaintiff’s Motion to Exclude Testimony of Defendant’s Expert,

    Dr. Ziad Ali [Docket No. 115] is DENIED.

           DATED March 16, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge


                                               28
